GRISSOM, Chief Justice.
Thelma Jo Heliums obtained a divorce from her husband, custody of their children and a partition of the community estate. The homestead, consisting of one acre of land and a house, was awarded to the wife, along with certain other property. All other community property was awarded to the defendant. The defendant, James Harold Heliums, has appealed.
The appellant presents but one point of error, to-wit: that the court erred in divesting appellant of title to real estate, which is prohibited by Article 4638. Appellant cites as authority therefor, among others, the opinion of the Court of Civil Appeals in Hailey v. Hailey, 322 S.W.2d 575. Since this appeal has been perfected our Supreme Court has said in Hailey v. Hailey, 331 S.W.2d 299, 303, “that part of Art. 4638 contained in the last sentence, which prohibits the divestiture of title by either party to real estate, has no application to the community real estate but applies only to the separate property of each party.” The real estate awarded the ap-pellee belonged to the community estate. Since said opinion decides against appellant’s only point presented, the judgment is affirmed.